Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action.  

          Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 28, 31-33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Claim  is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 13 is allowable because of dependency.     

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 21-27, 29-30 34-35 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over “Conner” et al., US 20110211799 A1, and further in view of “Wagner” et al., US 7689089 B2. 
Regarding claims 21, Conner teaches a fiber optic cassette configured to be mounted to a telecommunications fixture via a first interlock structure (see at least figs. 2-17 and pa. 0086-0087), 
 the fiber optic cassette including: a body defining a front and an opposite rear wall and an enclosed interior (clearly shown in at least fig. 12), the body defining a top side and a bottom side, the body further defining a horizontal rear extension that is located outside of the enclosed interior that projects rearward from the rear wall (clearly shown in at least fig. 12), the horizontal rear extension defining at least one vertical wall (clearly shown in at least fig. 12 with extension for connectors 246); a fiber optic signal entry location defined on the body for a fiber optic signal to enter the interior of the cassette via a fiber optic cable (clearly shown in at least fig. 12 fiber cable through connector 246),, the fiber optic signal entry location defined by at least one fiber optic adapter that is mounted to the at least one vertical wall of the horizontal rear extension in a direction extending from the top side toward the bottom side of the body (see figs. 9-12); a plurality of fiber optic adapters positioned adjacent the front of the body (clearly shown in at least fig. 9-15), each fiber optic adapter including a front outer end, a rear inner end, and internal structures which allow mating of fiber optic connectors that are mounted to the front outer and rear inner ends (clearly shown in at least fig. 9-15), respectively; and optical fibers terminated with fiber optic connectors extending from the fiber optic signal entry location to the rear inner ends of at least some of the fiber optic adapters for relaying the fiber optic signal to fiber optic connectors to be coupled to the front outer ends of the adapters (clearly shown in at least fig. 9-15, and at least pa. 0041).  
	However, Conner does not explicitly state that the above cassette that is interlocks is “snap-fit”, and that the above adapter(s) slidably mounted to the at least one vertical wall of the horizontal rear extension in a direction extending from the top side toward the bottom side of the body. Though such limitations are arguably inherent, for clarity reason, Wagner teach a communication apparatus with the cassette that is snap to the apparatus (see at east col. 3, lines 44-50) and further adapter(s) slidably mounted to the at least one vertical wall of the horizontal rear extension in a direction extending from the top side toward the bottom side of the body (clearly shown in at least fig. 18-19 and col. 8, line 53-col. 9, line 5). Thus, it would have been obvious to an ordinary artisan skilled in the art when the invention was made to modify the connectivity of  cassette and the adapters as to provide terminated cassettes having a release mechanism that is easily accessible and facilitates its removal from a patch pane.  

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of  the combined references and the motivation are incorporated herein in rejection of the following claims as follows:
22. (New) A fiber optic cassette according to claim 21, wherein the at least one adapter that is mounted to the horizontal rear extension is an LC format adapter that is configured to receive LC format fiber optic connectors (see at least pa. 0068).  
Regarding claim 23, Wagner further teach wherein the at least one adapter that is mounted to the horizontal rear extension is an MPO format adapter that is configured to receive MPO format fiber optic connectors (see at least col. 3, lines 44-5).  
  	24.  wherein the at least one LC format adapter is a duplex LC adapter; wherein the at least one LC format adapter is a pair of duplex LC adapters (see at least pa. 0074). 
 
Regarding claim 25, Wagner teaches wherein the at least one adapter that is mounted to the horizontal rear extension includes at least one “flange” that is slidably inserted into a “notch” defined by the at least one vertical wall of the horizontal rear extension (shown in at least fig. 19).  
26. (New) A fiber optic cassette according to claim 21, wherein the at least one vertical wall defined by the horizontal rear extension includes an exterior vertical wall and a divider structure that is positioned between the rear wall of the body and the exterior vertical wall of the horizontal rear extension (see fig. 12).  
27. (New) A fiber optic cassette according to claim 26, wherein the at least one adapter that is mounted to the horizontal rear extension includes a pair of adapters, and the pair of adapters include flanges that are slidably inserted into notches defined by each of the rear wall of the body, the divider structure, and the exterior vertical wall (see figs. 12 and pa. 0074 as being obvious fitting of the adapter pair/duplex).  
 Regarding claim 29, Wagner teaches wherein the horizontal rear extension defines an opening for accessing the at least one fiber optic adapter to push the fiber optic adapter from the bottom side for removal thereof (see fig. 19 and col. 7, line 63-col. 8, line 5).  
30. (New) A fiber optic cassette according to claim 21, wherein the at least one fiber optic adapter is configured to receive and mate an exterior connectorized fiber optic cable to a connectorized fiber optic pigtail, wherein the pigtail is crimped to the cassette body before relaying optical fibers of the pigtail to the rear inner ends of at least some of the fiber optic adapters adjacent the front of the cassette body (see figs. 10-16).    
 Regarding claim 29, Wagner teaches wherein the horizontal rear extension defines an opening for accessing the at least one fiber optic adapter to push the fiber optic adapter from the bottom side for removal thereof (see fig. 19 and col. 7, line 63-col. 8, line 5).  
Regarding claim 34, Wagner teaches, wherein the adapters adjacent the front of the cassette body are integrally formed as an adapter block that is removably mounted to the cassette body  (see fig. 19 and at least col. 7-col. 8, line 5).  
35. (New) A fiber optic cassette according to claim 21, further comprising an optical device within the interior of the cassette configured to process the fiber optic signal entering the cassette at the fiber optic signal entry location (see at least abstract).   
 37. (New) A fiber optic cassette according to claim 21, further including radius limiters for guiding the optical fibers from the signal entry location to the rear inner ends of the fiber optic adapters adjacent the front of the cassette body (see at least figs. 15-16) .  
38. (New) A fiber optic cassette according to claim 37, wherein the radius limiters include removable cable retention fingers (see figs. 15, can be removable as being  obvious).  
39. (New) A fiber optic cassette according to claim 21, wherein the fiber optic adapters adjacent the front of the cassette body are LC format adapters that are configured to receive LC format fiber optic connectors (see figs. 9-15 and at least pa. 0068, 0074).
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 20120237173 A1
US 20110267794 A1
EP 356942 A
EP 356942 A2
US 20120051708 A1
US 8559785 B2
US 20050025444 A1
US 20100322580 A1
US 8165442 B2
US 20090214171 A1
US 20110211799 A1
US 6738555 B1
US 20100129043 A1
US 10120153 B2
US 20090245743 A1
US 20110268407 A1
US 20050058421 A1
US 8285104 B2
US 5071211 A
US 5067784 A
US 20050111809 A1
US 20030174996 A1
US 8059932 B2
US 20100135618 A1
US 5446822 A
US 20100189403 A1
US 20040011750 A1
US 20030190035 A1
US 20080085094 A1
US 20080085093 A1

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883